ON APPLICATION FOR REHEARING
PER CURIAM.
In an application for rehearing plaintiffs-appellants call this Court’s attention to what is obviously an inadvertency in the wording of the judgment rendered in this case and which varied from the language in the companion case of Funai v. Air Center, Inc., 499 So.2d 669.
Both cases involve the same issues of law and it is hereby recognized that the referred to judgment should be and the same is hereby amended to read as follows:
“For the reasons assigned in the companion case of Funai v. Air Center, Inc., 499 So.2d 669 (La.App. 3rd Cir.1986), the judgment of the district court sustaining the exception of lack of personal jurisdiction is reversed. Additionally, it is hereby Ordered that the district court stay all proceedings until the lawsuits in Oklahoma have been discontinued or final judgments have been rendered, and these suits are remanded to the district court for compliance with this order. Costs, as indicated in the companion opinion, are taxed one-half to the plaintiffs-appellants and one-half to the defendants-appellees.
REVERSED AND REMANDED.”
Inasmuch as this Per Curiam corrects the judgment referred to herein, the application for rehearing is denied.
REHEARING DENIED.